Opinion op the Court by
Commissioner Sandidge—
Dismissing appeal.
The appellant, Frank Hudspeth, was tried in the Kenton circuit court and convicted of having spirituous liquors in Ms possession, his punishment being fixed at a fine of $300.00 and confinement in jail for sixty days. *607He took the initial steps to appeal to this court from that judgment, but his appeal was never perfected, and on May 5, 1924, he was committed to the jail of Kenton county to satisfy the jail sentence inflicted upon him, after having paid in cash the amount of the fine imposed. At the time appellant was committed to jail there was pending before the court that tried him a motion for leave to file a pardon from the Governor of Kentucky, which pardoned him of the jail penalty. The Commonwealth objected to the pardon being filed, and, pending the hearing of the motion, filed an intervening petition in which it set forth that the pardon in question had been procured from the Governor by fraud and had been revoked and recalled and was therefore void and of no effect. A great volume of testimony was heard on the question of fraud or no fraud in the procurement of the pardon, and the court below, at the conclusion of the hearing, adjudged the pardon to be void for the reasons indicated. This is an appeal from the judgment of the court below on that question. Many questions are raised for appellant on the appeal.
It appears from the record that appellant has long since served his sixty days in jail and has been released. The sole object sought to be accomplished by filing the pardon .in question in this case was to effect the.release of Hudspeth from jail and relieve him of serving the jail sentence imposed upon him by the judgment herein. The pardon did not purport to do anything further than relieve appellant of serving this jail penalty. If we should now hold that the court below wrongfully adjudged the pardon to be void but should have ordered appellant released, our opinion in the matter would not and could not afford appellant any relief whatever, because in the meanwhile he has served his full sixty days in jail and is now at liberty.
It is the universal rule that courts will not consume their time in deciding abstract propositions of law or moot case's and have no jurisdiction to do so. A moot case is one which seeks to get a judgment on a pretended controversy when in reality there is none, or a-decision in advance about a right before it has been actually asserted and contested, or a judgment upon some matter which when rendered for any reason can not have any practical, legal effect upon a then existing controversy. As falling within that category it is well established that where pending an appeal an event occurs which makes a *608determination of the 'question unnecessary or which would render the judgment that might he pronounced ineffectual, the appeal should be dismissed. 4 Corpus Juris, page 484, section 2396 and page 589, section 2402; 2 R. C. L., section 145; King v. Tilford, 24 Ky. L. R. 1270; Finlay v. Smith, 28 Ky. L. R. 564; Waller v. Henderson Telephone & Telegraph Co., 101 S. W. 372, 31 Ky. L. R. 39; Benton v. Clay, 192 Ky. 497, 233 S. W. 1041; Williams v. Howard, 193 Ky. 848, 237 S. W. 1062; Logan County Fiscal Court v. Childress, 196 Ky. 1, 243 S. W. 1038; Wheeler v. Patrick, 192 Ky. 529, 233 S. W. 1054; Board of Education of Cumberland County v. Jones, 194 Ky. 603, 240 S. W. 65; Harris v. Lang, 7 L. R. A. (N. S;) 127; Mills v. Green, 159 U. S. 651.
It being patent that a determination by this court of the question presented by the appeal would be wholly ineffectual to afford appellant any relief, regardless of how the questions should be determined, the motion to dismiss the appeal is sustained and the appeal is dismissed.
The whole court sitting.